MEMORANDUM **
Michael J. Daniels, a California state prisoner, appeals pro se the district court’s order denying him leave to file his 42 U.S.C. § 1983 action without prepayment of the full filing fee. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the denial of leave to proceed in forma pauperis, and we review de novo the determination that Daniels’s complaint lacked merit. Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir.1987). We affirm.
The district court did not err in denying Daniels leave to proceed in forma pauperis because, in his complaint, Daniels seeks to challenge his state court convic*626tion, for which his exclusive federal remedy is a writ of habeas corpus. See Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
Daniels’s pending motion for reconsideration is denied as untimely.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.